MEMORANDUM ***
Donald Talley appeals his conviction following his conditional guilty plea to two counts of unarmed bank robbery in violation of 18 U.S.C. § 2144(a). Talley argues that he was arrested without probable cause and that evidence found as a result of the arrest should have been suppressed. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We review the district court’s denial of a motion to suppress and application of the law de novo. United States v. Mattarolo, 209 F.3d 1153, 1155-56 (9th Cir.2000). We accept the district court’s factual findings unless clearly erroneous. Id.
“Probable cause exists when police officers have reasonably trustworthy information sufficient to warrant a prudent person in believing that the accused had committed or was committing an offense.” United States v. Harvey, 3 F.3d 1294, 1296 (9th Cir.1993) (quotation marks and citation omitted). We review “the totality of the circumstances known to the officers prior to any search conducted incident to the arrest.” Id. “Neither certainty, nor proof beyond a reasonable doubt, is required for probable cause to arrest.” Id.
Oakland Police Sergeant Williams stopped Talley upon noticing that his unique hairstyle, distinctive jacket, and physical features matched those of a bank robbery suspect as depicted in a witness drawing, witness statements, and viewed in bank surveillance tapes. At the motion to suppress hearing, the district court noted that the witness drawing clearly showed the robber’s unique hairstyle, and that the *514videos clearly showed the robber’s distinctive jacket, hairstyle, and general appearance. The district court did not clearly err in finding that given Williams’ personal knowledge of the robber’s specific and general characteristics, a reasonably prudent person could have believed that Talley was the bank robbery suspect, and therefore Williams had probable cause to arrest Talley.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.